     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 1 of 13 Page ID #:1



1    Anoush Hakimi (State Bar No. 228858)
2    anoush@handslawgroup.com
     Peter Shahriari (State Bar No. 237074)
3
     peter@handslawgroup.com
4    THE LAW OFFICE OF HAKIMI & SHAHRIARI
     7080 Hollywood Blvd., Suite 804
5
     Los Angeles, California 90028
6    Telephone: (323) 672 – 8281
7
     Facsimile: (213) 402 – 2170

8    Attorneys for Plaintiff,
9    MICHAEL SLACK
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12

13
     MICHAEL SLACK,                               Case No.:
14

15
                  Plaintiff,
                                                  COMPLAINT FOR VIOLATIONS
16   vs.                                          OF: AMERICAN’S WITH
17                                                DISABILITIES ACT OF 1990, 42
     MIKE MALAMUT HR, LLC, a                      U.S.C. § 12181 ET SEQ.; UNRUH
18   California Limited Liability Company;        CIVIL RIGHTS ACT,
19   and Does 1-10,                               CALIFORNIA CIVIL CODE § 51
20                Defendants.                     ET SEQ.
21

22

23

24
           Plaintiff Michael Slack (hereinafter referred to as “Plaintiff”), complains of
25

26
     Mike Malamut HR, LLC, and Does 1-10 (each, individually a “Defendant” and

27   collectively “Defendants”) and alleges as follows:
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 1
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 2 of 13 Page ID #:2



1                                      I.     PARTIES
2
           1.     Plaintiff is a California resident with physical disabilities. Plaintiff
3
     suffers from Multiple Sclerosis. He has difficulty walking and standing. Plaintiff
4
     is mobility impaired and depends on a cane as needed. Plaintiff is qualified as being
5
     disabled pursuant to 42 USC Section 12102(2)(A), the California Unruh Civil
6

7
     Rights Act, Sections 51, et seq. and 52, et seq., and other statutory laws which

8    protect the rights of “disabled persons”. Plaintiff has been issued a blue permanent
9    disability Disabled Person Parking Placard by the State of California.
10         2.     Defendants owned the property (“Property”) located at 14504
11
     Ventura Boulevard, Sherman Oaks, California, at all relevant times.
12
           3.     There is a business establishment on the Property known as “Crave
13
     Cafe" (hereinafter “Cafe”).
14
           4.     DOES 1 through 10 were at all relevant times lessors, lessees,
15

16
     property owners, subsidiaries, parent companies, employers, employees, agents,

17   corporate officers, managers, principles and/or representatives of Defendants.
18   Plaintiff is unaware of the true names and capacities of Defendants sued herein, as
19   DOES 1 through 10, inclusive, and therefore, sues those Defendants by fictitious
20   names. Plaintiff requests that the Court grant leave to amend this complaint to
21
     allege the true names and capacities when determined by whatever source.
22
           5.     Plaintiff alleges that Defendants at all times have been and are
23
     relevant to this cause of action, the owners, franchisees, lessees, general partners,
24
     limited partners, agents, employees, employers, represent partners, subsidiaries,
25

26   partner companies, and/or joint ventures of the remaining Defendants and were
27   acting within the course and scope of that relationship. Plaintiff is further informed
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 2
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 3 of 13 Page ID #:3



1    and believes and alleges that each of the Defendants gave consent to, ratified,
2
     and/or authorized the acts alleged of each of the remaining defendants.
3
            6.     Plaintiff visited the public accommodations owned and operated by
4
     Defendants with the intent to purchase and/or use the goods, services, facilities,
5
     privileges, advantages or accommodations operated and/or owned by Defendants.
6

7
                             II.    JURISDICTION & VENUE

8           7.     This Court has subject matter jurisdiction over this action pursuant to
9    28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
10   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
11
            8.     Pursuant to supplemental jurisdiction, an attendant and related cause
12
     of action, arising from the same nucleus of operative facts and arising out of the
13
     same transactions, is also brought under California’s Unruh Civil Rights Act,
14
     which act expressly incorporates the ADA.
15

16
            9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is

17   founded on the fact that the real property which is the subject of this action is
18   located in this district and that Plaintiffs cause of action arose in this district.
19                                       III.   FACTS
20          10.    The Property owned by Defendants is a facility which is open to the
21
     public and is a business establishment.
22
            11.    Plaintiff alleges that the Property has been newly constructed and/or
23
     underwent remodeling, repairs, or alterations since 1992, and that Defendants have
24
     failed to comply with California access standards which applied at the time of each
25

26   new construction and/or alteration or failed to maintain accessible features in
27   operable working condition.
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 3
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 4 of 13 Page ID #:4



1          12.    Plaintiff visited the Property during the relevant statutory period on
2
     two (2) separate occasions including in January 2019 and March 2019 to have food.
3
           13.    Defendants did not offer persons with disabilities with equivalent
4
     facilities, privileges and advantages offered by Defendants to other patrons.
5
           14.    Plaintiff encountered barriers (both physical and intangible) that
6

7
     interfered with – and denied – Plaintiff the ability to use and enjoy the goods,

8    services, privileges and accommodations offered at the Property.
9          15.    Parking for patrons visiting the Property are among the facilities,
10   privileges, and advantages offered by Defendants to patrons of the Property.
11
           16.    However, there is no accessible parking for disabled persons and the
12
     sole parking space designated for disabled person does not comply with the
13
     Americans with Disabilities Act (“ADA”).
14
           17.    The parking area does not comply with the latest California Building
15

16
     Codes (“2010 CBC Code”).

17         18.    Parking are one of the facilities, privileges, and advantages offered by
18   Defendants to patrons of the Property.
19         19.    When Plaintiff visited the Property, he experienced access barriers
20   related to parking.
21
           20.    There is not one single compliant disabled parking space.
22
           21.    The sole disabled designated parking space all measures less than 18
23
     feet long. 2010 CBC Code 1129B.3; ADA 2010 § 502.2. The sole disabled
24
     parking spaces reserved for disabled persons measured less than 9 feet wide. 2010
25

26   CBC Code 1129B.3; ADA 2010 section 502.2. This makes it difficult for Plaintiff
27   to park in the designated space.
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 4
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 5 of 13 Page ID #:5



1          22.    There are no signs posted at either of the off-street entrances to the
2
     parking lot which provide information about unauthorized parking in disabled
3
     spaces. 2010 CBC Code 1129B.4.
4
           23.    There is no sign identifying the disabled parking spaces with the
5
     International Symbols of Accessibility posted. 2010 CBC Code 1129B.4.
6

7
           24.    There is no sign regarding a minimum $250 fine for unauthorized

8    parking in disabled parking spaces posted. 2010 CBC Code 1129B.4.
9          25.    The sole designated disabled parking space has no compliant adjacent
10   access aisle. 2010 CBC 1129B.3.1; ADA 1991 Code § 4.6.3; ADA 2010 Code §
11
     502.3. This makes it difficult for Plaintiff to disembark his car.
12
           26.    The paint used for the designated disabled parking space was faded
13
     and cannot be seen.
14
           27.    The designated disabled parking spaces loading and unloading
15

16
     adjacent access aisle was less than 5 feet wide. 2010 CBC 1129B.3.1; ADA 1991

17   Code § 4.6.3; ADA 2010 Code § 502.3.
18         28.    The designated disabled parking spaces loading and unloading
19   adjacent access aisle was less than 18 feet long. 2010 CBC 1129B.3.1; ADA 1991
20   Code § 4.6.3; ADA 2010 Code § 502.3. This makes it hard for Plaintiff to
21
     disembark his vehicle.
22
           29.    The parking space reserved for disabled persons is not located to
23
     minimize the travel distance 2010 CBC 1129B.1; ADA 1991 Code § 4.6.2; ADA
24
     2010 Code § 208.3.1. There is no safe way for Plaintiff to park there and then
25

26   travel to the entrance of the Property. Plaintiff is forced to travel a dangerous route,
27   behind parked cars and in the vehicle drive path to move from the space to the
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 5
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 6 of 13 Page ID #:6



1    entrance. There was no marked path of travel from the disabled parking space to
2
     the entrance. 2010 CBC 1129B.3.1; ADA 1991 Code § 4.6.3; ADA 2010 Code §
3
     502.3.
4
              30.   The only marked accessible path of travel from the disabled parking
5
     spaces next to the cafe has damaged asphalt on the ground which is uneven. The
6

7
     damaged asphalt on the ground is uneven with loose material. There are cracks and

8    uneven surfaces. The surface of the ground within the designated path of travel
9    leading into the entrance of the restaurant and to the entrance of the market is
10   unstable. 2010 CBC Code 1120B.2; ADA 2010 section 302.1. There is a surface
11
     slope steeper than 1:48 in the path of travel alongside the sole disabled parking
12
     space. 2010 CBC Code 1133B.7.1.3; ADA 2010 section 403.3. This makes
13
     walking in this area difficult.
14
              31.   The path of travel from the designated disabled parking to the cafe has
15

16
     changes in level greater than 1/2 inch but provides no ramps. These steep changes

17   in level create uneven surfaces. 2010 CBC Code 1133B.7.4; ADA 2010 section
18   303.3.
19            32.   There is no directional signage for an accessible route of travel from
20   the disabled spaces to the facilities. 2010 CBC Code 1117B.5.1.2; ADA 2010
21
     section 216.3.
22
              33.   Plaintiff personally encountered these barriers.
23
              34.   These inaccessible conditions denied Plaintiff full and equal access
24
     and caused difficulty, humiliation and frustration.
25

26            35.   The barriers existed during each of Plaintiff’s visits in 2018.
27            36.   Plaintiff alleges that Defendants knew that the architectural barriers
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 6
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 7 of 13 Page ID #:7



1    prevented access. Plaintiff will prove that Defendants had actual knowledge that
2
     the architectural barriers prevented access and that the noncompliance with the
3
     ADAAG and Title 24 of the California Building Code regarding accessible features
4
     was intentional.
5
            37.    Plaintiff intends to return to Defendants public accommodation
6

7
     facilities in the near future. Plaintiff is currently deterred from returning because

8    of the knowledge of barriers to equal access that continue to exist at Defendants’
9    facilities that relate to Plaintiff’s disabilities.
10          38.    Defendant has failed to maintain in working and useable conditions
11
     those features necessary to provide ready access to persons with disabilities.
12
            39.    Defendant has the financial resources to remove these barriers without
13
     much expense or difficulty in order to make their Property more accessible to their
14
     mobility impaired customers. These barriers are readily achievable to remove. The
15

16
     United States Department of Justice has identified that these types of barriers are

17   readily achievable to remove.
18          40.    To date, Defendants refuse to remove these barriers.
19          41.    On information and belief, the Plaintiff alleges that the Defendants’
20   failure to remove these barriers was intentional because the barriers are logical and
21
     obvious. During all relevant times Defendants had authority, control and dominion
22
     over these conditions and therefore the absence of accessible facilities was not a
23
     mishap but rather an intentional act.
24
            42.    These barriers to access are described herein without prejudice to
25

26   Plaintiff citing addition barriers to access after inspection by plaintiff’s access
27   agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 7
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 8 of 13 Page ID #:8



1    once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all
2
     barriers that relate to their disability removed regardless of whether they personally
3
     encountered them).
4
       IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
5
        WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
6
                                   (Against All Defendants)
7

8           43.   Plaintiff alleges and incorporates by reference each and every
9    allegation contained in all prior paragraphs of this complaint.
10          44.   Title III of the ADA prohibits discrimination against any person on
11   the basis of disability in the full and equal enjoyment of the goods, services,
12
     facilities, privileges, advantages, or accommodations of any place of public
13
     accommodation by any person who owns, leases or leases to, operates a place of
14
     public accommodation. U.S.C. § 12182(a).
15
            45.   Defendants discriminated against Plaintiff by denying “full and equal
16

17   enjoyment” and use of the goods, services, facilities, privileges or accommodations
18   of Defendant’s facility during each visit and each incident of deterred visit.
19          46.   The acts and omissions of Defendants herein are in violation of
20   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et
21
     seq.
22
            47.    Pursuant to the ADA, discrimination is a “failure to make reasonable
23
     modifications in policies, practices or procedures, when such modifications are
24
     necessary to afford goods, services, facilities, privileged, advantages or
25

26
     accommodation to individuals with disabilities, unless the entity can demonstrate

27   that making such modifications would fundamentally alter the nature of such
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 8
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 9 of 13 Page ID #:9



1    goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C.
2
     § 12182(b)(2)(A)(ii).
3
           48.     The ADA prohibits failing to remove structural architectural barriers
4
     in existing facilities where such removal is readily achievable. 42 U.S.C. §
5
     12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
6

7
     accomplishable and able to be carried out without much difficulty or expense.” Id.

8    § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
9    Part 36.
10         49.     In the event removal of any barrier is shown to not be readily
11
     achievable, a failure to make goods, services, facilities, or accommodations
12
     available through alternative methods is also prohibited if these methods are
13
     readily achievable. Id. § 12182(b)(2)(A)(v).
14
           50.     Plaintiff alleges that Defendants can easily remove the architectural
15

16
     barriers at their facility without much difficulty or expense, and that Defendants

17   violated the ADA by failing to remove those barriers because it was readily
18   achievable to do so. Defendants can afford such costs given they are a fraction of
19   what the Defendants takes in rental profits for such a large and expensive property.
20         51.     In the alternative, if it was not “readily achievable” for Defendants to
21
     remove the facilities barriers, the Defendants violated the ADA by failing to make
22
     the required services available through alternative methods, which are readily
23
     achievable.
24
           52.     On information and belief, the facility was modified after January 26,
25

26   1992, mandating access requirements under the ADA.
27         53.     The ADA requires that facilities altered in a manner that affects or
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 9
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 10 of 13 Page ID #:10



1     could affect its usability must be made readily accessible to individuals with
2
      disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
3
            54.    Plaintiff alleges that Defendants altered the facility in a manner that
4
      violated the ADA and was not readily accessible to physically disabled persons,
5
      including Plaintiff, to the maximum extent feasible.
6

7
            55.    The ADA also requires reasonable modification in policies, practices,

8     or procedures when necessary to afford such goods, services, facilities, or
9     accommodations to individuals with disabilities, unless the entity can demonstrate
10    that making such modifications would fundamentally alter their nature. 42 U.S.C.
11
      § 12182(b)(2)(A)(ii).
12
            56.    Plaintiff alleges that Defendants violated the ADA by failing to make
13
      reasonable modifications in policies, practices, or procedures at the facility when
14
      these modifications were necessary to afford (and would not fundamentally alter
15

16
      the nature of) these goods, services, facilities, or accommodations.

17          57.    Plaintiff seeks a finding from this Court that Defendants violated the
18    ADA in order to pursue damages under California’s Unruh Civil Rights Act for
19    Disable Persons Act.
20          58.    Here the Defendants’ failure to make sure that accessible facilities
21
      were available and ready to be used by the Plaintiff is a violation of law.
22
            59.    Plaintiff would like to continue to frequent Defendants’ facility, but
23
      Plaintiff has been discriminated against and continues to be discriminated against
24
      because of the lack of accessible features.
25

26          60.    Among the remedies sought, Plaintiff seeks an injunction order
27    requiring compliance with the state and federal access laws for all the access
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 10
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 11 of 13 Page ID #:11



1     violations that exist at the Property.
2
       V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
3                        (Cal. Civ. Code § 51-53.)
4                                   (Against All Defendants)
5
             61.    Plaintiff repleads and incorporates by reference, as fully set forth
6

7
      again herein, the allegations contained in all prior paragraphs of this complaint.

8            62.    California Civil Code § 51 states, in part: All persons within the
9     jurisdictions of this state are entitled to the full and equal accommodations,
10    advantages, facilities, privileges, or services in all business establishments of every
11    kind whatsoever.
12
             63.    California Civil Code § 51 also states, in part: No business
13
      establishment of any kind whatsoever shall discriminate against any person in this
14
      state because of the disability of the person.
15
             64.    California Civil Code § 51(f) specifically incorporates (by reference)
16

17    an individual’s rights under the ADA into the Unruh Act.
18           65.    The Unruh Act also provides that a violation of the ADA, or
19    California state accessibility regulations, is a violation of the Unruh Act. Cal Civ.
20    Code, § 51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439
21
      (N.D.Cal.1994).
22
             66.    Defendants’ above-mentioned acts and omissions have violated the
23
      Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
24
      advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s
25

26
      disability.

27           67.    Defendants’ above-mentioned acts and omissions have also violated
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 11
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 12 of 13 Page ID #:12



1     the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
2
      are liable for damages. (Civ. Code § 51(f), 52(a)).
3
              68.      Because violation of the Unruh Civil Rights Act resulted in difficulty,
4
      discomfort or embarrassment for the Plaintiff, the Defendants are also each
5
      responsible for statutory damages, such as a civil penalty. (Civ. Code § 55.56(a)-
6

7
      (c)).

8             69.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
9     statutory minimum damages of four thousand dollars ($4,000) for each offense.
10                                    PRAYER FOR RELIEF
11
                       WHEREFORE, Plaintiff prays judgment against Defendants, as
12
      follows:
13
              1. For injunctive relief, compelling Defendants to comply with the
14
                    Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
15

16
                    Plaintiff is not invoking section 55 of the California Civil Code and is

17                  not seeking injunctive relief under the Disabled Person Acts.
18            2. Damages under the Unruh Civil Rights Act which provides for actual
19                  damages and a statutory minimum of $4,000 per each offense.
20            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
21
                    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
22

23
       Dated: March 22, 2019                THE LAW OFFICE OF HAKIMI & SHAHRIARI
24

25                                          By: /s/Peter Shahriari
                                                Peter Shahriari, Esq.
26
                                                Attorneys for Plaintiff Michael Slack
27

28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 12
     Case 2:19-cv-02193-CAS-AS Document 1 Filed 03/22/19 Page 13 of 13 Page ID #:13



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 13
